GREENE, J.,
dissenting, in which BELL, C.J. and BATTAGLIA, J., Join.
I disagree with the majority’s conclusion that the State was entitled to appeal the verdicts of acquittal entered by the District Court. It is well established under Maryland common law that, in a criminal trial, once jeopardy attaches and a verdict of acquittal is rendered intentionally, that verdict is final and may not be set aside.1 State v. Taylor, 371 Md. 617, *494633, 810 A.2d 964, 973 (2002) (citing State v. Shields, 49 Md. 301, 303 (1878)). In the instant case, the District Court judge had jurisdiction over the subject matter and the Petitioner, Angela Jones Kendall. The State presented its evidence and rested its case. In response to defense counsel’s motion for “judgment,” the trial judge evaluated the evidence presented and “grant[ed] the motion.” Later the trial judge checked the “NG” (“Not Guilty”) box on the docket sheets for each of the four counts against Petitioner and signed the documents. Accordingly, I would reverse the judgment of the Circuit Court for Talbot County and remand the case to that court to dismiss the State’s appeal and affirm the judgment of the District Court.
I.
On March 29, 2011, Officers Larry Horney and Scott Kakabar responded to a single vehicular accident in St. Michaels, Talbot County. When the Officers arrived at the scene of the accident, they found a car facing downward in a ditch. The Officers testified that when they arrived the vehicle engine was running, the vehicle lights were on, and the car appeared to have struck a mailbox. Petitioner was observed in the driver’s seat and was described as “[n]ot kind of responsive” and “disoriented,” with “[slurred] speech,” and “a faint odor of *495an alcoholic beverage coming from her person.”2 One Officer testified that Petitioner told him she had taken Cymbalta,3 a prescription drug. The Officers contacted paramedics to assist Petitioner and she was taken to Easton Memorial Hospital.
When Petitioner arrived at the hospital, she required assistance getting into her hospital gown. Hospital staff described her as “[v]ery clumsy in her movements” and “not able to stand on her own at all.” A physician met with Petitioner, and the physician’s assistant noted on an observation sheet that Petitioner, at some point in time, which is unexplained in the record, had suffered seizures, nausea, problems with vision, and vomiting. The observation sheet also indicated that the air bag in Petitioner’s car had deployed. The assisting nurse testified that during her interaction with Petitioner, Petitioner said that “she had swerved off the road and into La] ditch.” While at the hospital, Petitioner was scheduled to receive a CT scan of her head. Prior to undergoing the CT scan, Officer Kakabar asked Petitioner to complete the DR-15 form.4 Peti*496tioner, however, refused to submit to a breath test. Apparently, at that time, the Officers prepared citations charging Petitioner with various speed, alcohol, and drug related offenses, and served the papers on Petitioner’s mother who was present at the hospital. The Officers did not ask hospital staff to administer a blood test for alcohol or drugs.5 Approximately two to three hours after Petitioner arrived at the hospital she was released to go home.
The relevant trial court proceedings began in the District Court for Talbot County when Petitioner entered a plea of “Not Guilty” to the charges of driving or attempting to drive a vehicle while under the influence of alcohol in violation of Md.Code (1977, 2012 Supp.), § 21-902(a)(l) of the Transportation Article (“TR”); driving or attempting to drive a vehicle while impaired by alcohol, in violation of Md.Code (1977, 2012 Supp.), TR § 21-902(b)(l); driving or attempting to drive a vehicle while impaired by drugs or alcohol and drugs, in violation of Md.Code (1977, 2012 Supp.), TR § 21-902(c)(l); and failure to control vehicle speed on a highway to avoid a collision, in violation of Md.Code (1977, 2009 RepLVol.), TR § 21 — 801(b). The Petitioner waived her right to a jury trial, and elected a bench trial in the District Court. Thereafter, the State called each of its five witnesses, presented the entirety of its evidence, and rested its case.
*497At the end of the State’s case, defense counsel “move[d] for judgment[,]”6 and advanced two arguments to support the motion. She argued that Petitioner needed medical attention, and that the attending law enforcement officials failed to give her a blood test to determine her blood alcohol concentration in accordance with Maryland Courts and Judicial Proceedings Article (“CJ”) § 10-305. This law mandates that in certain circumstances, such as when an individual sustains injuries which require removal to a medical facility, or when an individual is unconscious or otherwise incapable of refusing to take a test to determine alcohol concentration, a blood test must be administered to determine the individual’s blood alcohol content. CJ § 10-305(a). Similarly, this Article also requires that “[t]he type of specimen obtained from the defendant for the purpose of a test or tests to determine drug or controlled dangerous substance content shall be a blood specimen.” CJ § 10-305(b). Defense counsel cited State v. Werkheiser, 299 Md. 529, 474 A.2d 898 (1984), to support her motion for a judgment of acquittal because the State failed to obtain a blood test from Petitioner. Werkheiser stands for the proposition that although a chemical analysis is not a prerequisite to a prosecution, in the special circumstances when an individual is otherwise incapable of refusing and cannot withdraw consent to a blood test, the “appropriate remedy available [to a defendant] would be to allow an inference that had the test been administered, the result thereof would have been favorable to [the defendant].” Werkheiser, 299 Md. at 538-39, 474 A.2d at 903-04. Defense counsel also advanced an argument about the absence of service of process under Maryland Rule 4-212(h). This rule requires that “[t]he person issuing a citation ... shall serve it upon the defendant at the time of its issuance.”
*498With the entirety of the evidence before the judge, as well as several arguments advanced by counsel, the judge ruled on the motion for judgment, saying first that, “I’m going to grant the (A),” referring to the motion for judgment of acquittal as to the charge of driving while under the influence of alcohol, § 21-902(a)(l).7 The State did not contest the court’s ruling then, or now, on appeal. The trial judge then explained that he would deny the motion as to the other three charges “at this stage at the end of the State’s case.” (Emphasis added). Following a discussion between the court and counsel concerning the service of process issue,8 the trial judge ruled, “I’m going to grant the motion.” Thereafter, discussion on the service of process issue continued and the State asked the trial judge to “entertain that motion as a preliminary motion to *499dismiss?” The judge replied, “[m]aybe, yeah[,]” and then repeated that he would “grant the motion based upon, I think that this is one of those situations where although Judge [Moylan] has an analysis I think the facts in this case fly directly in the face of the requirements of the rule.”9 Later, the judge checked the box on the docket sheet for “NG” (“Not Guilty”), and signed his name next to the docket entry for each of the four charges.10
Following the entry of the “Not Guilty” verdict for each of the four charges, the State appealed to the Circuit Court for Talbot County. The State argued that the District Court judge did not acquit Petitioner of three of the four charges. Instead, the State maintained, the District Court dismissed the three outstanding charges on the grounds of improper service. In response, Petitioner moved to dismiss the appeal on the basis that the Court granted an acquittal, and double jeopardy barred the State from appealing the verdicts.
Treating the State’s appeal as proper, the Circuit Court held that the District Court judge’s actions with regard to the three charges did not amount to an acquittal. In ruling for the State, the Circuit Court explained that the trial judge must have interpreted the service issue raised by Petitioner’s motion for judgment as a preliminary motion to dismiss for improper service. The Circuit Court also concluded that the “Not Guilty” entries on the docket sheet were “released in *500error[,]” because the District Court judge dismissed the remaining counts against Petitioner based upon the motion to dismiss. Subsequently, the Circuit Court denied Petitioner’s motion to dismiss the appeal on double jeopardy grounds.
II.
When the trial judge granted the motion and terminated the proceedings, he had before him the entirety of the evidence presented by the State. This evidence constituted all of the evidence the judge needed to make a judgment on the sufficiency of the State’s evidence. The judge further confirmed his intention to acquit by checking “NG” on the docket sheet. On appeal, therefore, we cannot assume, as the majority holds, that the judge intended to dismiss the case on procedural grounds when the record of the proceedings demonstrates an intent to acquit. As such, double jeopardy was triggered when the verdict of acquittal was rendered, and accordingly “that verdict is final and cannot be set aside.” Pugh v. State, 271 Md. 701, 705, 319 A.2d 542, 544 (1974).
First, the transcript of the proceedings indicates that the trial judge intended to acquit Petitioner. When the trial judge “grant[ed] the motion,” the only motion pending at that time was a motion for a judgment of acquittal. Only after the judge granted the motion did the State ask the trial judge to convert the motion or “entertain that [previously granted] motion as a prehminary motion to dismiss,” and the judge responded with an ambiguous, “[m]aybe, yeah.” When the judge first granted the motion, the most logical conclusion, therefore, is that he was referring to the motion for judgment of acquittal.
Moving beyond the oddity of considering a preliminary motion to dismiss at the conclusion of a trial, even if the judge wanted to change his mind as to the nature of the motion granted, he would have been barred under Maryland’s double jeopardy jurisprudence, which holds that a judge may not intentionally grant an acquittal and then change his or her mind. For example, in Pugh v. State, the trial judge entered *501a “Not Guilty” verdict, and then moments later changed the verdict, presumably based on remarks made by the State after the initial acquittal. This Court held that “[o]nce a trial judge intentionally renders a verdict of ‘not guilty’ on a criminal charge, the prohibition against double jeopardy does not permit him to change his mind.” Pugh, 271 Md. at 707, 319 A.2d at 545. Similarly, in Brooks v. State, after the trial judge granted a motion for judgment of acquittal on a conspiracy charge, the State convinced the judge to reconsider and later deny his ruling on the motion. The jury thereafter convicted defendant of the conspiracy charge. On appeal, we reversed and explained that once the judge intentionally granted the motion, “[i]t was effective as a final disposition of the conspiracy charge.” Brooks, 299 Md. 146, 152-55, 472 A.2d 981, 986 (1984).
These cases support the proposition that once a motion to acquit is intentionally granted, a judge may not reverse the judgment, even if he or she intends to do so only moments after the acquittal is rendered. The same rule would apply to this case. Once the trial judge granted the acquittal, he was not permitted to change his mind. Therefore, even if we were to interpret the judge’s ambiguous response to the State’s request as a change of heart, because of double jeopardy’s prohibition, the judge was barred from changing his affirmative decision to acquit.
Next, the critical flaw in the majority’s position, that the trial judge actually granted a procedural motion to dismiss, is that when defense counsel asked for a judgment of acquittal, the trial judge was required to consider the entirety of the evidence presented. This included not only the arguments advanced by defense counsel, but also an assessment of all of the evidence or lack of evidence presented. Merely because the trial judge reviewed arguments on service of process deficiencies immediately before granting the motion, does not mean that the judge only considered the adequacy of the service issue before making his judgment. Ordinarily, when a trial judge is asked to consider the sufficiency of the evidence, the judge’s duty is to consider all of the evidence, including *502any reasonable inferences to be drawn from the evidence in favor of the State. Without evidence indicating that the judge did not consider the presence or absence of evidence, we will assume that he or she did. See Brooks, 299 Md. at 154-55, 472 A.2d at 986 (noting that when the trial court granted the motion, evidence relating to the charge was before the court and “[i]t is obvious that the grant of the motion was predicated, as it had to be, on a review by the judge with respect to the sufficiency of the evidence ... ”). In other words, we will presume that the trial judge followed the law. See Attorney Grievance Comm’n v. Keiner, 421 Md. 492, 508, 27 A.3d 153, 163 (2011) (citations omitted) (stating that “barring explicit evidence in the record to the contrary, we presume that any hearing judge in conducting ... any [ ] legal proceeding, understands and carries out his or her obligation to follow the law”); State v. Chaney, 375 Md. 168, 179-81, 825 A.2d 452, 458-59 (2003) (citations omitted) (discussing the long standing presumption that “trial judges know the law and apply it properly ...”); Rock v. Rock, 86 Md.App. 598, 613, 587 A.2d 1133, 1140 (1991) (citations omitted) (“Unless the record is clearly to the contrary, we assume the trial judge knew and followed the law.”).
Moreover, the majority is quick to conclude that the “trial court clearly denied” the motion as to the other three charges with regard to the sufficiency of the evidence.11 When the trial judge granted the judgment of acquittal on the first charge of driving while under the influence of alcohol, TR § 21-902(a)(l), the State did not then, and does not now, dispute the proposition that the trial judge did not limit his consideration of the charges against Petitioner to procedural issues. There is no reason to believe that the trial judge would not have approached his disposition of the remaining charges in a similar manner. Rather, the acquittal and the lack of evidence before the court indicates that the trial judge *503was addressing the sufficiency of the evidence relating to the charges filed against Petitioner.
The fact that the remaining charges were all variations of TR § 21-902(a)(l), driving while under the influence of alcohol, further supports the conclusion that the judge considered the sufficiency of the State’s evidence as to all of the charges. For example, TR § 21 — 902(a)(1) requires proof that the alcohol consumed by the driver “substantially impaired the person’s normal coordination.” One of the other charges against Petitioner, TR § 21 — 902(b)(1), driving while impaired by alcohol, requires proof that the alcohol consumed by the driver “impaired [the driver’s] normal coordination to some extent.” See Turner v. State, 181 Md.App. 477, 490, 956 A.2d 820, 828 (2008) (emphasis added) (citations omitted). The distinction between these two offenses is only a matter of degree. Id. The deficiencies the trial judge could have found in the State’s evidence with regard to the charge of driving while under the influence of alcohol could have also related to the charge of driving while impaired by alcohol. For example, given the nature of the evidence presented by the State, the trial judge had no substantial basis to conclude that the accident was the result of Petitioner’s consumption of alcohol. Absent evidence of why the accident happened, or the level of alcohol in Petitioner’s system, or the effects, if any, alcohol had on Petitioner’s ability to drive her vehicle safely, the trier of fact would have been left to speculate on the potential guilt or innocence of Petitioner as to TR § 21 — 902(b)(1), just as the trier of fact would have had to speculate on the Petitioner’s guilt or innocence as to TR § 21-902(a)(l).
Also related to these charges is TR § 21-902(c)(l), driving while impaired by drugs or drugs and alcohol, which requires a showing that the “drug so impaired the accused that he [or she] was unable to drive safely.” See Cook v. State, 62 Md.App. 634, 641, 490 A.2d 1311, 1314 (1985). Similar to the other charges, there was a lack of evidence to support a conviction of TR § 21-902(c)(l). The State’s evidence consisted of testimony from several witnesses indicating that Petitioner told them that she had taken Cymbalta, cold medicine, *504or muscle relaxers. There was no toxicology report or any other evidence presented by the State to demonstrate the effects, if any, some drug would have had or did have on Petitioner’s ability to operate a vehicle safely. There was also no evidence to show that Petitioner was actually driving unsafely before the accident.
Moreover, the State failed to show that Petitioner acted unreasonably in controlling the speed of her vehicle to avoid the collision under Tit § 21-801 (b). In essence, the law requires a driver “to reduce speed, from what otherwise would be a lawful maximum speed, to that which is reasonable or prudent in light of existing conditions that present an ‘actual or potential danger[,]’ ” such as, for example, a possible collision with a person or vehicle. See Warren v. State, 164 Md.App. 153,161-63, 882 A.2d 934, 940 (2005). In the present case, the State failed to present any evidence related to why the accident happened, other than Petitioner’s statement that she “had swerved off the road and into [a] ditch[.]”
Thus, there is no reason to believe that the trial judge did not rule on the sufficiency of the evidence for the remaining charges after he had already ruled on the sufficiency of the evidence to support the related charge of driving under the influence. Given the lack of evidence in this case, and the relationship of the charges to each other, we cannot say that the trial judge did not rule on the sufficiency of the evidence to sustain the remaining charges.
The majority emphasizes that because the judge did not discuss the substance of the charges or the evidence in the case before granting the motion, the judge did not intend to acquit Petitioner. The fact that the trial judge did not discuss the substance of the evidence in granting the motion, however, does not, in itself, indicate that he did not consider the evidence and substance of the charges. When a trial judge grants a motion for judgment of acquittal or enters a verdict of acquittal, the judge need not explain the reason for his or her decision. The Maryland Rules provide that “[although not required, the court may state the grounds for its decision *505either in open court or by written memorandum.” Md. Rule 4-328 (emphasis added). Providing an explanation or discussion of the grounds for reaching a conclusion, therefore, is optional. See Pugh, 271 Md. at 707, 319 A.2d at 545 (“Nothing more is required under the rule for a ‘verdict’ other than a deliberate pronouncement of ‘guilty’ or ‘not guilty’ in light of the facts and the law.”). Thus, the absence of an explanation would not imply that the judge did not intend to enter the verdict of acquittal. We have said that the grant of a motion to acquit is akin to the grant of a directed verdict, and has the same force and effect as a verdict of not guilty. See Brooks, 299 Md. at 151, 472 A.2d at 984 (explaining that in Maryland, a motion for a judgment of acquittal “has been substituted, in criminal causes, for a motion for a directed verdict of not guilty ... [,]” and the grant of acquittal “was intended ... as an instruction that the evidence is insufficient in law to sustain a conviction, which would call for the rendering of a verdict of not guilty”). It follows from our case law, therefore, that a judge is not required to explain the grounds for his or her ruling on a motion for judgment of acquittal either. See, e.g., Brooks, 299 Md. at 151, 154 n. 5, 472 A.2d at 984, 985-86 n. 5, (noting that the docket entry made by the judge’s clerk, “Motion for Judgment of Acquittal heard and granted[,]” next to the judge’s name, “was sufficient to indicate [procedural] compliance” under (the current version of Md. Rule 4-324(b), Motion for judgment of acquittal)).
In the present case, the trial judge did not discuss the substance of the remaining three charges when he granted the motion. The absence of a detailed explanation as to the sufficiency of the State’s evidence, however, does not render the decision to acquit any less forceful or binding. Nor does it give us reason to conclude that the trial judge must not have intended to grant a motion for judgment. Rather, in granting the motion, the judge entered a verdict of acquittal and no additional discussion by the judge was required.
Moreover, even if the judge erred in granting the motion, Maryland common law mandates that once jeopardy attaches *506in a trial, a judgment of acquittal or a verdict of acquittal must stand, even if it is based on a mistake of law including a procedural error, or a mistake of fact. See Farrell v. State, 364 Md. 499, 507-10, 774 A.2d 387, 391-93 (2001) (citations omitted) (maintaining that it is impermissible to retry a defendant acquitted at trial for the same crime, even if the judge’s legal rulings were erroneous); Block v. State, 286 Md. 266, 273-74, 407 A.2d 320, 324 (1979) (explaining that “the fact that the court may not have been authorized under the rules to render the verdict does not make it void for double jeopardy purposes ... an improper or defective exercise of jurisdiction does not deprive an acquittal of its finality”); Shields, 49 Md. at 303 (noting that once granted, an acquittal cannot be set aside, even if the verdict is a result of a misdirection on a question of law, or a misconception of fact). In the present case, therefore, even if the trial judge was not correct in concluding that the State’s evidence was insufficient to support a conviction, the verdict still stands.
Finally, there is additional evidence supporting the view that the trial judge intended deliberately to terminate the proceedings and enter an acquittal. At the conclusion of the trial proceedings, the trial judge granted the motion, checked “NG” for “Not Guilty” on the docket sheet for each of the four charges, and signed his name at the bottom of the docket sheet. Though there were also boxes available for “JA” (Judgment of Acquittal) and “Dismissed,” the granting of a not guilty verdict supports the view that the judge, at the very least, intended Petitioner’s trial to end with an acquittal as to all charges. It is also further evidence that the judge had no intention of dismissing the case on purely procedural grounds, or by granting a motion to dismiss.
Thus, whether the trial judge wished to end the proceedings through a grant of judgment of acquittal, or a “Not Guilty” verdict on the merits, the judge made clear his intentions to acquit the Petitioner of the charges against her. Under either scenario, the verdicts of acquittal in favor of Petitioner were *507rendered on the evidence. Thus, the verdicts of “Not Guilty” should stand.
I respectfully dissent.
Chief Judge BELL and Judge BATTAGLIA join in the views expressed herein.

. Common law protections include barring a second prosecution for the same offense after a verdict of acquittal or “autrefois acquit." In re *494Kevin E., 402 Md. 624, 633, 938 A.2d 826, 831 (2008); Giddins v. State, 393 Md. 1, 15 n. 4, 899 A.2d 139, 147 n. 4 (2006) (explaining that "autrefois acquit” literally means "already acquitted,” and that the "successful intersession of the common law plea of autrefois acquit would bar retrial of a defendant after the court has rendered a judgment of acquittal” (citing State v. Barger, 242 Md. 616, 618, 220 A.2d 304, 305 (1966); Farrell v. State, 364 Md. 499, 506-07, 774 A.2d 387, 391 (2001))).
Maryland’s double jeopardy jurisprudence broadly interprets the principle embodied in the plea of autrefois acquit. State v. Taylor, 371 Md. 617, 633, 810 A.2d 964, 973 (2002); Daff v. State, 317 Md. 678, 684, 566 A.2d 120, 123 (1989). This Court has held consistently that under double jeopardy, an acquittal must stand, even if it is based on a mistake of law including a procedural error, or a mistake of fact. See Farrell, 364 Md. at 507-10, 774 A.2d at 391-93; Block v. State, 286 Md. 266, 273-74, 407 A.2d 320, 324 (1979); State v. Shields, 49 Md. 301, 303 (1878).


. The State's witnesses presented conflicting testimony with regard to Petitioner's behavior at the scene of the accident. For example, Brian Mitcheliche, the paramedic who assisted Petitioner, testified that she "was alert ... orient ... [and] able to answer [ ] questions [asked of her]."


. Cymbalta refers to a type of drug often prescribed to treat depression, anxiety disorder, or muscle pain. The main ingredient in the drug may cause drowsiness or dizziness, and may affect a person's thinking, judgment, or coordination. Other side effects include nausea, vomiting, headache, tiredness, weakness, blurred vision, or confusion. Alcohol may increase the risk of any serious side effects. See National Center for Biotechnology Information, Duloxetine, United States National Library of Medicine, http://www.ncbi.nlm.nih.gov/pubmedheahh/ PMH0000274/ (last updated Jan. 15, 2012). Officer Kakabar testified that when he approached Petitioner, she told him she had taken Cymbalta. Officer ITorney testified that when he came in contact with Petitioner, she told him she had taken muscle relaxers.


. The DR-15 is a standardized form explaining a detained driver's rights with regard to Maryland's implied consent law and the administration of a blood alcohol concentration test. The form, "in addition to advising individuals of the consequences of a [blood alcohol] test refusal, sets forth the sanctions for having a blood alcohol concentra*496tion in excess of the statutory limit, [and] explains the administrative review process.... ’’ See Motor Vehicle Admin., v. Delawter, 403 Md. 243, 261-62, 941 A.2d 1067, 1079 (2008) (citations omitted).


. According to the testifying nurse, blood may have been drawn from the Petitioner by hospital technicians for the purpose of testing Petitioner’s alcohol level. The trial transcript reveals, however, that the investigating Officer did not ask hospital staff or Petitioner for a report on Petitioner’s blood content or request a blood test. In response to defense counsel’s question, ”[o]nce [Petitioner] was at the hospital why didn't you ask the hospital to administer a blood test for both alcohol ... [and drugs]?” Officer Kakabar explained that, "[he] just didn’t ask.” Later in the proceedings, defense counsel asked Officer Kakabar, ”[y]ou didn’t ask [Petitioner] for blood though did[] you?” Officer Kakabar replied, ”[n]o.” The Officer later explained that he did not know he had to have a blood test under Md.Code (1973, 2006 Repl. VoL), § 10-305 of the Courts and Judicial Proceedings Article ("CJ”).


. Although defense counsel did not expressly use the term "motion for judgment of acquittal,” no serious argument can be made that defense counsel was not seeking an acquittal based upon the timing of the motion made at the end of the State's case, and that the motion raised deficiencies in the evidence presented by the State.


. Driving while under the influence of alcohol, TR § 21-902(a)(l), requires proof of driving or attempting to drive a vehicle, and proof that the driver had "a substantial impairment of normal coordination” due to alcohol. See Meanor v. State, 364 Md. 511, 518-25, 774 A.2d 394, 398, 401-02 (2001) (explaining that TR § 21-902(a)(l) does not necessarily require proof of any particular blood alcohol content, but requires proof of a substantial impairment of normal coordination). But see CJ § 10-307(c) (noting that an alcohol concentration above .05 at the time of testing “may be considered with other competent evidence in determining whether the person was or was not driving while under the influence of alcohol ...”). In the present case, the trial judge did not articulate on the record his reasons for granting the motion as to TR § 21-902(a)(l). He may have granted the motion to acquit Petitioner of the TR § 21-902(a)(l) charge based on evidence that there was no test result concerning her blood alcohol content at the time she was operating a motor vehicle. Alternatively, with regard to the Officer’s failure to obtain a blood test under CJ § 10-305, the judge may have relied on State v. Werkheiser, 299 Md. at 538, 474 A.2d at 903, in which this Court held that the appropriate remedy for an officer’s failure to obtain blood from a defendant, otherwise incapable of refusing a blood test, and have it tested permits an inference that the blood test results would have favored the defendant.


. The trial judge and counsel discussed a Court of Special Appeals decision, Darrikhuma v. State, 81 Md.App. 560, 568 A.2d 1150 (1990), on the subject of service of criminal citations. The judge also allowed the State to recall one of its witnesses to briefly explain how he served the Petitioner with the charges giving rise to this prosecution. The Officer-witness explained that he wrote the citations at the hospital and served them on Petitioner’s mother instead of Petitioner because he thought Petitioner was still being treated.


. This statement refers back to Darrikhuma, and although Judge Moylan was a member of the panel to decide the case, Judge Cathell, who at that time was a judge on the Court of Special Appeals, wrote the opinion.


. There are two reasonable ways to interpret the trial judge’s actions. The judge reconsidered his initial denial of the judgment for acquittal on the remaining three charges ("I'm going to deny the other[] [motions] at this stage at the end of the State’s case”), and then reversed himself, thereby granting the motion. Alternatively, the entry of "NG” on the docket sheet was evidence of a determination of the general issues in the case following a trial on the merits. Under either explanation, we should not attempt to second guess the finality of the trial judge's decision or presume to know all of the reasons for the ruling.


. To be sure, the trial judge first stated that he would, "deny the other[ ] [motions] at this stage at the end of the State’s case.” (Emphasis added). The judge obviously reconsidered because later he stated that he would "grant the motion[.]”